UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ne el x
William Gottlieb Management Co, LLC,
Plaintiff, 20 Civ..08907 PAC)
~ against - DEFAULT JUDGMENT
Allan H. Carlin,
Defendant.
—_w ee wr eee eee eee Te ee ee x

This action having been commenced on_10/23/2020_by the filing of the Summons
and Complaint, and a copy of the Summons and Complaint having been personally served on the

defendant, Allan H. Carlin on_12/31/2020, who refused to waive service when asked, by

 

delivering same to a person of suitable age and discretion at his dwelling place or usual place of
abode, and by affixing and mailing a copy to his dwelling place or usual place of abode on
January 9, 2021, and proofs of service havingbeen filed on 2/24/2021 and on 2/26/2021,
respectively, and the defendant not having answered the Complaint, and the time for answering
the Complaint having expired, it is

ORDERED, ADJUDGED AND DECREED: That the plaintiff has judgment

 

against defendant in the liquidated amountof $ 100,808.50. with interest at_Q % to
date amounting to $_100,808.50 plus costs of this action in the amount of $5,499.50

 

amounting in all to $__106,308.00, and injunctive relief forbidding defendant from accessing
plaintiff's computers via plaintiff's Dropbox account in violation of the Computer Frauds
and Abuse Act, 18 U.S.C. § 1030, ef seg., The Stored Communications Act, 18 U.S.C.

§ 2701, et seg., New York trespass to chattels, and common law negligence.

Dated: New hee sey York fi
a, tou
J lai T Cclh,

U.S.D.J.

 

 
